                                             Case 3:19-cv-04073-JST Document 52 Filed 08/01/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        EAST BAY SANCTUARY COVENANT,                      Case No. 19-cv-04073-JST
                                            et al.,
                                   8                      Plaintiffs,                         ORDER DENYING STAY PENDING
                                   9                                                          APPEAL
                                                   v.
                                  10                                                          Re: ECF No. 47
                                            WILLIAM BARR, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On July 24, 2019, the Court preliminary enjoined the implementation of a joint interim

                                  14   final rule promulgated by the Department of Justice and Department of Homeland Security,

                                  15   entitled “Asylum Eligibility and Procedural Modifications.” 84 Fed. Reg. 33,829 (July 16, 2019)

                                  16   (codified at 8 C.F.R. pts. 208, 1003, 1208) (the “Rule”). ECF No. 42. The details of the Rule and

                                  17   Plaintiff Organizations’ challenge are set forth fully in that Order.

                                  18            The government now seeks a stay of the injunction while it pursues an appeal. ECF No.

                                  19   47. Because the government has not met its burden to demonstrate that a stay is warranted, the

                                  20   Court will deny the motion.

                                  21   I.       LEGAL STANDARD

                                  22            The issuance of a stay is a matter of judicial discretion, not a matter of right, and the “party

                                  23   requesting a stay bears the burden of showing that the circumstances justify an exercise of that

                                  24   discretion.” Nken v. Holder, 556 U.S. 418, 433-34 (2009). In exercising its discretion, the Court

                                  25   must consider four factors: “(1) whether the stay applicant has made a strong showing that he is

                                  26   likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;

                                  27   (3) whether issuance of the stay will substantially injure the other parties interested in the

                                  28   proceeding; and (4) where the public interest lies.” Id. at 434 (citation omitted). Under Ninth
                                             Case 3:19-cv-04073-JST Document 52 Filed 08/01/19 Page 2 of 5




                                   1   Circuit precedent, the movant “must show that irreparable harm is probable and either: (a) a strong

                                   2   likelihood of success on the merits and that the public interest does not weigh heavily against a

                                   3   stay; or (b) a substantial case on the merits and that the balance of hardships tips sharply in the

                                   4   [movant’s] favor.” Leiva-Perez v. Holder, 640 F.3d 962, 970 (9th Cir. 2011) (per curiam).

                                   5   II.      DISCUSSION

                                   6            A.     Likelihood of Success on the Merits

                                   7            For the reasons articulated in the Court’s order granting a preliminary injunction, the

                                   8   government is not likely to prevail on the merits on appeal. The government’s stay arguments are

                                   9   largely the same as those the Court already rejected. Only two arguments merit additional

                                  10   discussion.

                                  11            First, the government now contends that the Rule cannot be inconsistent with the firm

                                  12   resettlement bar because the definition of “firm resettlement” is set forth by regulation rather than
Northern District of California
 United States District Court




                                  13   in the Immigration and Nationality Act (“INA”) itself. ECF No. 47 at 6; see also 8 C.F.R.

                                  14   §§ 208.15, 1208.15. This argument does not alleviate the fundamental conflict that the Court

                                  15   identified.

                                  16            The Court found that the Rule was substantively invalid because it conflicted with the core

                                  17   principle that asylum, as provided for in the INA, is designed to “protect [refugees] with nowhere

                                  18   else to turn.” Matter of B-R-, 26 I. & N. Dec. 119, 122 (BIA 2013) (alteration in original) (citation

                                  19   omitted); see also Rosenberg v. Yee Chien Woo, 402 U.S. 49, 55 (1971) (“Both the terms ‘firmly

                                  20   resettled’ and ‘fled’ are closely related to the central theme of all 23 years of refugee legislation

                                  21   – the creation of a haven for the world’s homeless people.”). More specifically, the Court

                                  22   concluded that the Rule was inconsistent with the INA’s statutory provisions that “limit an alien’s

                                  23   ability to claim asylum in the United States when other safe options are available,” Matter of B-R-,

                                  24   26 I. & N. Dec. at 122, because the Rule contained no reasonable assurances that the third

                                  25   countries implicated presented safe options, yet would deny claims on that basis. ECF No. 42 at

                                  26   22-24.

                                  27            As detailed in the Court’s order, when Congress enacted the firm resettlement bar, the link

                                  28   between firm resettlement and a lack of persecution was well recognized. Id. at 15-18, 22; see
                                                                                          2
                                           Case 3:19-cv-04073-JST Document 52 Filed 08/01/19 Page 3 of 5




                                   1   also Rosenberg, 402 U.S. at 55 (holding that, even absent an express statutory command, “the

                                   2   established concept of ‘firm resettlement’” was “one of the factors which the Immigration and

                                   3   Naturalization Service must take into account to determine whether a refugee seeks asylum in this

                                   4   country as a consequence of his flight to avoid persecution”); Yang v. I.N.S., 79 F.3d 932, 939 (9th

                                   5   Cir. 1996) (upholding regulatory predecessor to firm resettlement bar as consistent with Refugee

                                   6   Act of 1980 “[b]ecause firmly resettled aliens are by definition no longer subject to persecution”).

                                   7   That Congress left it to the Attorney General to define the precise contours of firm resettlement

                                   8   does not imply that the statutory term itself lacks meaning. See Air Wisconsin Airlines Corp. v.

                                   9   Hoeper, 571 U.S. 237, 248 (2014) (“[I]t is a cardinal rule of statutory construction that, when

                                  10   Congress employs a term of art, it presumably knows and adopts the cluster of ideas that were

                                  11   attached to each borrowed word in the body of learning from which it is taken.” (alteration in

                                  12   original) (quoting F.A.A. v. Cooper, 566 U.S. 284, 292 (2012)).
Northern District of California
 United States District Court




                                  13          Second, having initially emphasized the Rule’s purported “conclusion that asylum in

                                  14   Mexico is a feasible alternative to relief in the United States,” ECF No. 28 at 31,1 the government

                                  15   now claims that “the feasibility of Mexico’s asylum system to absorb transiting aliens” is

                                  16   irrelevant to whether the agencies provided an adequate explanation for the Rule, ECF No. 47 at 8.

                                  17   The government’s about-face lacks merit because, as the Court explained, every applicant subject

                                  18   to the Rule will have passed through Mexico. ECF No. 42 at 39.2 The risk of violence and

                                  19   availability of fair asylum procedures in Mexico is therefore paramount. If Mexico is not a “safe

                                  20   option[],” Matter of B-R-, 26 I. & N. Dec. at 122, then the decision not to apply for asylum there

                                  21   does not “raise[] questions about the validity and urgency of the alien’s claim” or “mean that the

                                  22

                                  23   1
                                         See ECF No. 28 at 19 n.2 (“[T]he government has determined that Mexico’s law for considering
                                  24   asylum applications [is] consistent with international law and sufficiently robust to be a potential
                                       alternative to relief in the United States.”), 31 (“Moreover, the government determined that
                                  25   Mexico is a signatory to and in compliance with the relevant international instruments governing
                                       consideration of refugee claims, that its domestic law and procedures regarding such relief are
                                  26   robust and capable of handling claims made by Central American aliens in transit to the United
                                       States, and that the statistics regarding the influx of claims in that country support the conclusion
                                  27   that asylum in Mexico is a feasible alternative to relief in the United States.”).

                                  28
                                       2
                                        Further, as the Court noted, “the Rule does not consider the asylum systems of any other
                                       countries.” ECF No. 42 at 39 n.25.
                                                                                        3
                                           Case 3:19-cv-04073-JST Document 52 Filed 08/01/19 Page 4 of 5




                                   1   claim is less likely to be successful,” 84 Fed. Reg. at 33,839.

                                   2           The government’s contention that the Court failed to defer to the agencies’ view of the

                                   3   facts is likewise unfounded. ECF No. 42 at 38-39. The Court explained that “[i]f the government

                                   4   offered a reasoned explanation why it reached a contrary conclusion from respected third-party

                                   5   humanitarian organizations, the Court would give that explanation the deference that it was due.”

                                   6   ECF No. 42 at 38 n.23. Agencies cannot reach a contrary conclusion, however, by “ignor[ing]

                                   7   inconvenient facts” Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 969 (9th Cir.

                                   8   2015) (citation omitted), or providing “no reasons at all,” Encino Motorcars, LLC v. Navarro, 136

                                   9   S. Ct. 2117, 2127 (2016).

                                  10           Because the government has failed to raise even serious questions to two independent

                                  11   bases for invalidating the Rule, it has not satisfied this factor.3

                                  12           B.      Remaining Factors
Northern District of California
 United States District Court




                                  13           The government’s arguments regarding the remaining factors are, to the greatest extent

                                  14   possible, carbon copies of the ones that it made in seeking a stay of this Court’s temporary

                                  15   restraining order in the first East Bay litigation. Compare ECF No. 47 at 3-6, with E. Bay

                                  16   Sanctuary Covenant v. Trump, No. 18-cv-6810-JST (N.D. Cal.), ECF No. 52 at 3-6. This Court

                                  17   finds them no more convincing the second time around, and also notes that these arguments

                                  18   previously failed to persuade every court to consider them. See Trump v. E. Bay Sanctuary

                                  19   Covenant, 139 S. Ct. 782 (2018) (denying stay); E. Bay Sanctuary Covenant v. Trump, No. 18-

                                  20   17274, 2018 WL 8807133 (9th Cir. Dec. 7, 2018) (denying stay); E. Bay Sanctuary Covenant v.

                                  21   Trump, 354 F. Supp. 3d 1085 (N.D. Cal. 2018) (denying stay).

                                  22           The Ninth Circuit has already rejected the government’s irreparable injury theory,

                                  23   reasoning that “‘claims that [the Government] has suffered an institutional injury by erosion of the

                                  24   separation of powers’ do not alone amount to an injury that is ‘irreparable,’ because the

                                  25   Government may ‘pursue and vindicate its interests in the full course of this litigation.’” E. Bay

                                  26
                                  27   3
                                        For reasons the Court explained in denying a stay in the first East Bay case, further consideration
                                  28   of the merits of the Organizations’ notice-and-comment claims is therefore unnecessary. See E.
                                       Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1085, 1091 (N.D. Cal. 2018).
                                                                                        4
                                           Case 3:19-cv-04073-JST Document 52 Filed 08/01/19 Page 5 of 5




                                   1   Sanctuary Covenant, 2018 WL 8807133, at *23 (quoting Washington v. Trump, 847 F.3d 1151,

                                   2   1168 (9th Cir. 2017)); see also E. Bay Sanctuary Covenant, 354 F. Supp. 3d at 1092 n.3

                                   3   (explaining why “a requirement to implement the existing statutory scheme per the status quo –

                                   4   under which the government retains the discretion to deny asylum in every case” does not “come

                                   5   close to the affirmative intrusions required by the injunctions stayed in [the] other cases” again

                                   6   cited by the government). Nor does the Court’s injunction foreclose other “enforcement measures

                                   7   that the President and the Attorney General can take to ameliorate the” Rule’s stated concerns

                                   8   about the quantity and quality of asylum claims. E. Bay Sanctuary Covenant, 2018 WL 8807133,

                                   9   at *20; see also AR 231-32, 635-37 (describing other immigration initiatives the government

                                  10   implemented or was pursuing shortly prior to promulgating the Rule).

                                  11          Because the government has not carried its burden on the first two factors, the Court “need

                                  12   not dwell on the final two.” E. Bay Sanctuary Covenant, 2018 WL 8807133, at *24. The Court
Northern District of California
 United States District Court




                                  13   simply notes that, on the third factor, the government again disregards controlling law regarding

                                  14   monetary harms in Administrative Procedure Act suits, where damages are precluded by sovereign

                                  15   immunity, see California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018), and ignores the substantial

                                  16   injuries to other persons or entities regulated by the Rule, see Latta v. Otter, 771 F.3d 496, 500

                                  17   (9th Cir. 2014); Lair v. Bullock, 697 F.3d 1200, 1215 (9th Cir. 2012). Finally, nothing in the

                                  18   government’s motion alters the Court’s findings as to where the public interest lies in this case.

                                  19   ECF No. 42 at 40-44.

                                  20                                           CONCLUSION
                                  21          For the foregoing reasons, the Court denies the motion for a stay pending appeal.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 1, 2019
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
                                                                                         5
